DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 2-6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse of the clamping collar of Figures 2 and 4A-6F (Species II) in the reply filed on August 9, 2021.

Status of Claims
	Claims 1-13 and 16-20 are pending. Claims 2-6 stand withdrawn as noted above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 of copending Application No. 16/150,887 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13 and 15-17 of the copending application contain all the limitations of claims 13-17 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 9 is objected to because in line 2 “that couples” should read --that is configured to couple--. The Examiner notes claim 9 is directed to the subcombination of the clamping coupler and as such limitations directed to features that are not a part of the clamping coupler add no patentable weight to the claim.
Claim 13 is objected to because at line 17, “a size of a second fastener” should read -- a second fastener--.
Claim 17 is objected to for depending from canceled claim 15. For the purpose of this action, the Examiner has interpreted the claim as depending from claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1, 7-10, 13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0016878 (Isaacson).
Regarding claim 1, Isaacson discloses a clamping coupler for a hobby servo motor (see Figures 1-4, 7, 14, and 15, where Figures 1-4 and 14 show the intended use of the clamping coupler, Figure 7 provides additional reference numerals, and Figure 15 is relied on for showing an embodiment with first and second deformable components) comprising:
a body (34’);
a first body portion (60’) and a second body portion (62’) separated by a gap (58’);
a first gap (58’) extending in a first direction (see annotated Figure 1 below);
a second gap (58’) extending in a second direction that is opposite the first direction (see annotated Figure 1 below);
an aperture (formed through 34’) configured to receive a shaft (10) of the hobby servo motor, the aperture defined, at least in part, by the first body portion, second body portion, the first gap, and the second gap;
a first fastener (36’) coupled to the first body portion and the second body portion, that when actuated exerts a first force on the first body towards the second body; and
a second fastener (36’) disposed opposite the first fastener coupled to the second body portion and the first body portion, that when actuated exerts a second force on the second body towards the first body (see Figure 15).

    PNG
    media_image1.png
    472
    874
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 15 of Isaacson
Regarding claim 7, Isaacson discloses three or more accessory mounting apertures (52; see Figure 7) configured to couple the clamping hub to an accessory and wherein the first deformable component (60’) is disposed at a location within a convex hull defined by locations of the three or more accessory mounting apertures (see Figure 15).
Regarding claim 8, Isaacson discloses the body (34’) comprises an extrusion that extends around the aperture on the first deformable component (60’) and the second deformable component (62’; see Figure 15).
Regarding claim 9, Isaacson discloses the extrusion comprises a mating feature that couples to a corresponding mating feature of the accessory such that the clamping coupler is coupled to the accessory (see, e.g., Figure 14).
Regarding claim 10, Isaacson discloses a center of mass is located on a rotational axis of the clamping coupler (an inherent feature in that the clamping coupler is symmetrical).
Regarding claim 13, Isaacson discloses a shaft-accessory coupling system (see Figures 1-4, 7, 14, and 15, where Figures 1-4 and 14 show the intended use of the clamping coupler, Figure 7 provides additional reference numerals, and Figure 15 is relied on for showing an embodiment of the coupler with first and second deformable components) comprising:
a shaft (10);
a coupler (34’) comprising:
an aperture (formed through 34’);
a clamp (formed by deformable portions 60’, 62’) disposed around the aperture and configured to tighten and reduce a cross sectional area of the aperture (see paragraph [0040]), the clamping comprising:
a first gap (58’) in the coupler extending from the aperture in a first direction (see annotated Figure 1 above);
a second gap (58’) in the coupler extending from the aperture in a second direction that is opposite the first direction (see annotated Figure 1 above);
accessory mounting apertures (52; see Figure 7) configured to receive coupling fasteners that couple an accessory to the coupler (see, e.g., Figures 3 and 14);
wherein the shaft is received by the aperture and secured in the aperture by the tightening of the clamp and when the clamp is tightened, positions of the accessory mounting apertures relative to one another remain substantially constant (see, e.g., Figures 3 and 14); and
wherein a size of the first gap is reduced by tightening a first fastener (36’) and wherein a size of the second gap is reduced by tightening a second fastener (36’).
Regarding claim 16, Isaacson discloses coupler (34’) is rotationally balanced about the shaft (10; see, e.g., Figures 2 and 14).
Regarding claim 18, Isaacson discloses a method of securing an accessory to a shaft (see Figures 1-4, 7, 14, and 15, where Figures 1-4 and 14 show the intended use of the clamping coupler to couple an accessory to a shaft, Figure 7 provides additional reference numerals, and Figure 15 is relied on for showing an embodiment of the coupler with first and second deformable components), the method comprising:
fitting a coupler (34’) onto the shaft (10);
securing the coupler onto the shaft, wherein securing the coupler onto the shaft comprises actuating a clamp of the coupler (via fasteners 36’);
coupling the accessory onto the coupler (see Figure 14);
securing the accessory onto the coupler (via tightening of fasteners 36’); and
wherein actuating the clamp of the coupler comprises tightening a first fastener (36’) of the clamp to close a first gap (58’) of the clamp and tightening a second fastener (36’) of the clamp, that is opposite to the first fastener to close a second gap (58’) of the clamp, such that a center of mass of the coupler is maintained (see NOTE below) and a friction between the coupler and the shaft is increased (see paragraph [0040] and annotated Figure 1 above).
NOTE: It is to be noted that a center of mass is an inherent feature of an object and as such will always be present (i.e. “maintained”).
Regarding claim 19, Isaacson discloses the accessory is selected from a group consisting of: a wheel, a gear, a sprocket, a bracket, and an arm (see Figure 13).
Regarding claim 20, Isaacson discloses coupling the accessory onto the coupler (34’) comprises mating an accessory feature of the accessory to a coupler feature of the coupler, wherein mating of the accessory feature and the coupler feature ensures a single mated orientation of the accessory and the coupler (via mounting apertures 52, and flats formed on the aperture of the coupler).

Claim Rejections - 35 USC § 103
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson in view of US 5,851,084 (Nishikawa).
Isaacson discloses the clamping coupler of claim 1, but does not expressly disclose the body comprises plastic or aluminum.
Nishikawa teaches the choice of plastic or aluminum is known in the art of clamping couplers depending upon the torque needed to be transmitted (see column 9, lines 47-48, and column 23, lines 45-51). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the clamping coupler of Isaacson to be plastic or aluminum, Nishikawa teaching the choice of plastic or aluminum is known in the art of clamping couplers depending upon the torque needed to be transmitted.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Isaacson.
Isaacson discloses the shaft-accessory coupling system of claim 13, but does not expressly disclose a spacing of the accessory mounting apertures is substantially a 0.544 inch by 0.544 inch square.
Isaacson however does disclose the mounting apertures are circumferentially spaced at equal intervals and the number of accessory mounting apertures can be varied (see paragraph [0031]). As such, Isaacson contemplates four mounting apertures forming a square shape.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. spacing of mounting apertures) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling system of Isaacson such that a spacing of the accessory mounting apertures is substantially a 0.544 inch by 0.544 inch square, as such a modification involves only routine skill in the art.

Response to Arguments
On page 6, in response to the double patenting rejection of previous claims 13-17, Applicant notes the claims have been amended. However, as noted above, the double patenting issue remains.
	On pages 6 and 7, in response to the 112 rejection of claim 9, Applicant submits the claim has been amended to overcome the rejection. The Examiner notes, while the 112 rejection has been withdrawn, an objection to the claim remains as set forth above. The claim still leaves doubt as to whether the intention is to claimed the subcombination of the clamping coupler or the combination of the clamping coupler and accessory.
Applicant's arguments filed December 21, 2021 regarding the 35 U.S.C. 102 rejections have been fully considered but they are not persuasive.
On pages 7-9, Applicant asserts the submitted amendments overcome the rejection of claim 1 over Isaacson. In a first argument, Applicant points to Figure 3A to support this argument. Applicant is reminded that Figure 3A is a part of an embodiment that was not elected for examination and thus holds no bearing on the current rejection. Applicant further asserts Isaacson fails to disclose the second fastener disposed in an opposite orientation to the first fastener. While this may be the case, it is noted that the features upon which applicant relies (i.e., the fasteners having opposite orientations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 simply requires the second fastener being disposed opposite the first fastener. As shown in Figure 15, the fasteners are disposed opposite to one another in a radial direction relative to the rotational axis of the coupler. Lastly, Applicant asserts that because one portion of the coupler is rigid than Isaacson cannot disclose the forces as set forth in lines 11-13. The Examiner respectfully disagrees and notes that just because on portion of the coupler is rigid, does not mean a force is not imparted on to that portion, only that movement as a result of said force is restricted. In order for the fastener to pull the portions together, both portions must feel the same force.
On page 9, Applicant asserts the submitted amendments overcome the rejection of claim 13 over Isaacson for the same reasons as claim 1. The Examiner respectfully disagrees and directs Applicant’s attention to the above response to arguments of claim 1.
On pages 9 and 10, Applicant asserts the submitted amendments overcome the rejection of claim 18 over Isaacson for the same reasons as claim 1. The Examiner respectfully disagrees and directs Applicant’s attention to the above response to arguments of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
February 17, 2022